DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement set forth in the Office action mailed on 5/22/2018 has been reconsidered in view of the allowability of claims to the elected invention. The restriction requirement is hereby withdrawn as to claims 11-17, 19 and 20 because said claims require all the limitations of an allowable claim.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with David W. Aldrich on 3/29/2021. Claims 1 and 11 have been amended as follows:

1)  (Currently Amended) An insulating garment for use as thermal and moist repellent barrier in a firefighter bunker gear, the garment being made from a fire-resistant insulating fabric comprising: 
a first woven
a second woven
at least one monofilament yarn interconnecting the first and second layers, thereby creating an insulating space between the layers, each monofilament yarn comprising at least one of polyphenylene sulphide, polyether ether ketone, or polyetherimide to maintain the insulating space between the layers and therefore thermal and moist insulation.


a)    providing a first woven
b)    providing a second woven
c)    interconnecting the first and second layers with at least one monofilament yarn, thereby making a fire-resistant insulating fabric with an insulating space between the layers; and
d)    assembling the fire-resistant insulating fabric formed in step c) to form the insulating garment; wherein each monofilament yarn used in step c) comprises at least one of polyphenylene sulphide, polyether ether ketone, or polyetherimide in order to maintain the insulating space between the layers when the insulating garment is used under the bunker gear.

Allowable Subject Matter
Claims 1-7, 9-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the structure and materials of the claimed insulating garment, or the claimed method for the making of an insulating garment, for use as thermal and moist repellant barrier in a firefighter bunker gear. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789